NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-8, 10-14, 16-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an evaporator of a refrigeration system comprising: an evaporator header including (i) a top wall comprising a liquid line inlet opening formed therein, (ii) a bottom wall disposed opposite the top wall and comprising a liquid line outlet opening formed therein, and (iii) a side wall extending from the top wall to the bottom wall, the side wall compromising a plurality of inlet openings and a suction line outlet opening, the top wall, the bottom wall, and the side wall defining an inner cavity,
The closest prior art references are: Mader (WO 2011023192 A2), and Krell (20160054076 A1):
Mader discloses an evaporator of a refrigeration system comprising: an integral liquid suction heat exchanger including: an evaporator header defining an inner cavity, the evaporator header being configured to receive a refrigerant from evaporator coils of the evaporator; and a portion of a liquid line that extends through the inner cavity defined by the evaporator header such that: the evaporator header and the portion of the liquid line form a tube-in-tube structure, the refrigerant from the evaporator coils is superheated and converted to a vapor state in the evaporator header by heat from the refrigerant flowing through the liquid line, wherein the liquid line is configured to route the refrigerant from a condenser to an expansion valve of the refrigeration system,

However, Mader in view of Krell do not disclose an evaporator header including (i) a top wall comprising a liquid line inlet opening formed therein, (ii) a bottom wall disposed opposite the top wall and comprising a liquid line outlet opening formed therein, and (iii) a side wall extending from the top wall to the bottom wall, the side wall compromising a plurality of inlet openings and a suction line outlet opening, the top wall, the bottom wall, and the side wall defining an inner cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763